J-S32045-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DON CARVICA HOGUE                          :
                                               :
                       Appellant               :   No. 1049 EDA 2017

             Appeal from the Judgment of Sentence March 3, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0006741-2014


BEFORE: SHOGAN, J., NICHOLS, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                              FILED AUGUST 05, 2019

        Don Carvica Hogue (Appellant) appeals pro se from the judgment of

sentence imposed after a jury convicted him of aggravated assault, possession

of an instrument of crime (PIC), and recklessly endangering another person

(REAP).1 Upon review, we affirm.

        The charges in this case arise from an incident that occurred on March

16, 2014, in which Appellant “viciously stabb[ed] and nearly kill[ed] a man[.]”

Trial Court Opinion, 6/28/18, at 1-2.          The Commonwealth filed a criminal

information on June 13, 2014.            Thereafter, Appellant filed a suppression

motion, seeking to preclude “the Commonwealth from playing the cell phone

recording” made by his adult daughter, Rashada Siojo.            Omnibus Pretrial

____________________________________________


1   18 Pa.C.S.A. §§ 2702(a), 907(a), and 2705.
J-S32045-19


Motion, 4/25/16, at 1-3. After conducting a hearing on June 17, 2016, the

trial court denied the motion. The case proceeded to trial. On December 16,

2016, a jury convicted Appellant of the above crimes.

        At sentencing on March 3, 2017, the trial court determined that

Appellant’s conviction of aggravated assault was his fifth crime of violence

under Section 9714 of the Sentencing Code.        See 42 Pa.C.S.A. § 9714(a)

(mandatory minimum sentences for second and third convictions of crimes of

violence). Accordingly, the trial court imposed a sentence of life imprisonment

without parole. See 42 Pa.C.S.A. § 9714(a)(2) (“Upon conviction for a third

or subsequent crime of violence the court may, if it determines that 25 years

of total confinement is insufficient to protect the public safety, sentence the

offender to life imprisonment without parole.”). The court further sentenced

Appellant to 2½ to 5 years of imprisonment for PIC and 1 to 2 years of

imprisonment for REAP, both consecutive to the life sentence.

        Appellant, who was represented by Mark Adams, Esquire, did not file a

post-sentence motion, but instead filed a pro se petition under the Post

Conviction Relief Act.2 The trial docket reflects this “filing from a represented

defendant not signed by attorney.”3 Trial Docket Entry, 3/16/17. On March

____________________________________________


2   42 Pa.C.S.A. §§ 9541-9546.

3 See Pa.R.Crim.P. 576(A)(4) (if a represented criminal defendant submits for
filing a written motion that has not been signed by his attorney, the clerk of
courts shall accept it for filing, and a copy of the time-stamped document shall



                                           -2-
J-S32045-19


20, 2017, Attorney Adams filed a timely notice of appeal together with a

motion to withdraw as counsel. On March 22, 2017, the trial court allowed

Attorney Adams to withdraw, and James Lloyd, Esquire, entered his

appearance on behalf of Appellant. On April 12, 2017, the trial court directed

Appellant to file a Pa.R.A.P. 1925(b) statement of errors complained of on

appeal, and following two extensions for additional time, Attorney Lloyd filed

a statement on behalf of Appellant on November 8, 2017.

       Meanwhile, Appellant filed in Superior Court a pro se application to

proceed pro se on appeal. By per curiam order dated October 10, 2017, this

Court directed the trial court to conduct a Grazier4 hearing. The trial court

conducted the hearing on November 13, 2017 — subsequent to Attorney Lloyd

filing Appellant’s Rule 1925(b) statement — and thereafter granted Appellant’s

motion to proceed pro se, along with permission for Attorney Lloyd to

withdraw from representation.           On December 7, 2017, Appellant filed an

untimely pro se Rule 1925(b) statement, without first obtaining leave from

the trial court to do so. The trial court issued an opinion on June 28, 2018.

       On appeal, Appellant presents three multi-part issues for our review:


____________________________________________


be forwarded to the defendant’s attorney and the Commonwealth within 10
days); Commonwealth v. Jette, 23 A.3d 1032, 1044 (Pa. 2011) (“[T]he
proper response to any pro se pleading is to refer the pleading to counsel, and
to take no further action on the pro se pleading unless counsel forwards a
motion.”).

4   See Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).


                                           -3-
J-S32045-19


     1. WERE APPELLANT’S FEDERAL FOURTH AND FOURTEENTH
     AMENDMENT RIGHTS VIOLATED AND DID THE LOWER COURT
     ERR AS A MATTER OF LAW AND/OR ABUSE DISCRETION IN
     DENYING APPELLANT’S MOTION TO SUPPRESS INTERCEPTED
     WIRE OR ORAL COMMUNICATION WHERE EXCEPTION NO. 17 OF
     THE WIRETAP ACT IS VOID FOR VAGUENESS ON ITS FACE AND
     AS-APPLIED TO APPELLANT’S CASE, AND/OR DESPITE THE SELF-
     CONTRADICTORY TESTIMONY OF AN ASSISTANT DISTRICT
     ATTORNEY DURING THE SUPPRESSION HEARING, AND/OR
     DESPITE A SUPPRESSION RECORD REPLETE WITH EVIDENCE OF
     STATE ACTION BY THE ADA IN COLLUDING WITH APPELLANT’S
     [SIC] TO INTERCEPT APPELLANT’S WIRE AND ORAL
     COMMUNICATION?

     2. WAS IT A DENIAL OF APPELLANT’S FEDERAL SIXTH AND
     FOURTEENTH AMENDMENT RIGHTS AND ARTICLE I, SECTION 9
     STATE CONSTITUTIONAL RIGHT, AND WAS THE TRIAL COURT’S
     SUBJECT MATTER JURISDICTION NOT LAWFULLY INVOKED TO
     AUTHORIZE IT TO HEAR APPELLANT’S CASE BASED ON A FATALLY
     DEFECTIVE INFORMATION WHICH FAILED TO GIVE FORMAL AND
     SPECIFIC   ACCUSATION OF JURISDICTIONALLY-REQUIRED
     ESSENTIAL FACTUAL ELEMENTS, I.E., MISCONDUCT, “TO WIT: BY
     STABBING THE VICTIM” AS MANDATED BY THE SIXTH AND
     FOURTEENTH AMENDMENTS, PA.R.CRIM.P. 560(B)(5), AND
     CLEARLY ESTABLISHED FEDERAL LAW, AS DETERMINED BY THE
     SUPREME COURT OF THE UNITED STATES AND PA. STATE
     SUPREME COURT, THEREBY ENABLING APPELLANT TO PREPARE A
     DEFENSE AND PLEAD DOUBLE JEOPARDY, AND FURTHER
     ENABLING THE TRIAL COURT (AND ANY SUBSEQUENT COURT) TO
     REVIEW FACTS FROM THE FACE OF THE INFORMATION
     SUFFICIENT TO SUPPORT A CONVICTION FOR AGGRAVATED
     ASSAULT?

     3. WAS APPELLANT DEPRIVED ON HIS SIXTH, TENTH, AND
     FOURTEENTH AMENDMENT RIGHTS AND CONTRACT CLAUSE
     RIGHTS UNDER THE FEDERAL CONSTITUTION WHERE APPELLANT
     WAS NOT GIVEN NOTICE OF THE “THREE STRIKES” SENTENCING
     PROVISION IN THE INFORMATION, AND/OR WHERE THE
     IMPOSITION OF THE “THIRD STRIKE” LIFE SENTENCE WAS
     BASED ON A STATE STATUTE COERCED AND COMPELLED BY THE
     FEDERAL REGULATORY PROGRAM OF VOITIS, AND/OR WHERE 42
     PA.C.S. § 9714 IS MODELED ON A DETERMINATE SENTENCING
     SCHEME WHICH MAKES A 25 YEAR MAXIMUM SENTENCE THE
     LEAST ONEROUS SENTENCE THAT CAN BE IMPOSED BASED ON

                               -4-
J-S32045-19


       THE BARE STATUTORY ELEMENTS OF A “THIRD STRIKE”
       OFFENSE, AND/OR WHERE THE LIFE SENTENCE IMPOSED WAS
       BASED ON OTHER SENTENCING FACTORS NOT CHARGED IN THE
       INFORMATION, SUBMITTED, AND PROVEN TO A JURY BEYOND A
       REASONABLE DOUBT AS REQUIRED BY THE SIXTH AND
       FOURTEENTH AMENDMENTS?

Appellant’s Brief at 2.

       Throughout his first issue, Appellant presents an imprecise and often

confusing argument regarding the court’s denial of his suppression motion. 5

For example, he argues that Subsection 17 of 18 Pa.C.S.A. § 5704, regarding

exceptions to the prohibition of interception and disclosure of communications,

is facially void for vagueness and ambiguity.6 Appellant’s Brief at 6-9. We

note that generally, “no person shall disclose the contents of any wire,

electronic or oral communication, or evidence derived therefrom, in any

proceeding in any court[.]” 18 Pa.C.S.A. § 5721.1. However, Section 5704

sets forth several exceptions, including Subsection 17:

       It shall not be unlawful and no prior court approval shall be
       required under this chapter for . . .
____________________________________________


5  We remind Appellant that “appellate briefs and reproduced records must
materially conform to the requirements of the Pennsylvania Rules of Appellate
Procedure,” and “[a]lthough this Court is willing to liberally construe materials
filed by a pro se litigant, pro se status confers no special benefit upon the
appellant. To the contrary, any person choosing to represent himself in a legal
proceeding must, to a reasonable extent, assume that his lack of expertise
and legal training will be his undoing.” Commonwealth v. Adams, 882 A.2d
496, 497-98 (Pa. Super. 2005) (some citations omitted).

6We recognize that a subpart of the Wiretap Act, not relevant to this appeal,
has been preempted by the Federal Wiretap Act. Commonwealth v.
Witmayer, 144 A.3d 939, 950 n.2 (Pa. Super. 2016); see also Bansal v.
Russ, 513 F.Supp.2d 264 (E.D.Pa. 2007).

                                           -5-
J-S32045-19



      Any victim, witness or private detective licensed under the act of
      August 21, 1953 (P.L. 1273, No. 361), known as the Private
      Detective Act of 1953, to intercept the contents of any wire,
      electronic or oral communication, if that person is under a
      reasonable suspicion that the intercepted party is committing,
      about to commit or has committed a crime of violence and there
      is reason to believe that evidence of the crime of violence may be
      obtained from the interception.

18 Pa.C.S.A. § 5704(17).

      Appellant’s challenge to the validity of this subsection was not raised in

the timely, court-ordered Rule 1925(b) statement filed by Attorney Lloyd, and

the trial court did not address the issue. Although Appellant included this

issue in his subsequent pro se Rule 1925(b) statement, Appellant never asked

the court for leave to file a supplemental statement.           See Pa.R.A.P.

1925(b)(2) (“Upon application of the appellant and for good cause shown, the

judge may enlarge the time period initially specified or permit an amended or

supplemental Statement to be filed.”).      Thus, this claim is waived.    See

Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the Statement and/or not

raised in accordance with the provisions of this paragraph (b)(4) are

waived.”); see also Pa.R.A.P. 302(a) (issues not raised with the lower court

are waived on appeal).

      Also within his first issue, we discern the following claims: this Court

should find that the Wiretap Act’s definition of an “electronic, mechanical or




                                     -6-
J-S32045-19


other device” includes a telephone7; and the suppression court made improper

credibility findings in denying suppression where “someone knowledgeable of

the parameters of the Wire Tap Act advis[ed] Appellant’s daughter in the

matter.” Appellant’s Brief at 9-13. With respect to the recorded telephone

call, Appellant asserts “it is clear that ADA Nixon and Mark Gilson both

engaged in ‘state action’ . . . and it is wholly unfathomable [that] neither one

of them, especially ADA Nixon, did not tell Appellant’s daughter to get some

proof.” Id. at 13-14. No relief is due.

       Appellant first asks this Court to hold that for purposes of the Wiretap

Act, the definition of an “electronic, mechanical or other device” includes a

telephone. Appellant’s Brief at 11. “Statutory interpretation is a question of

law, therefore our standard of review is de novo, and our scope of review is

plenary.” Commonwealth v. Hall, 80 A.3d 1204, 1211 (Pa. 2013). Section

5702 defines “Electronic, mechanical or other device” as follows:

       Any device or apparatus, including, but not limited to, an induction
       coil or a telecommunication identification interception device, that
       can be used to intercept a wire, electronic or oral communication
       other than:

              (1) Any telephone or telegraph instrument,
              equipment or facility, or any component thereof,
              furnished to the subscriber or user for connection to
              the facilities of such service and used in the ordinary
              course of its business, or being used by a
              communication common carrier in the ordinary course
              of its business, or by an investigative or law
____________________________________________


7See 18 Pa.C.S.A. § 5702 (defining “electronic, mechanical or other device”
as used in the Wiretap Act).

                                           -7-
J-S32045-19


              enforcement officer in the ordinary course of his
              duties. . . .

18 Pa.C.S.A. § 5702 (emphasis added).

       We deny Appellant’s request to find that a telephone is included in the

Wiretap Act’s definition of an “electronic, mechanical or other device.” To the

contrary, a plain reading8 of Section 5702 evidences the General Assembly’s

clear intent to purposefully exclude telephones from the definition, and our

Supreme Court has held the same. See Commonwealth v. Spence, 91 A.3d

44, 47 (Pa. 2014) (“The language of the statute states that telephones are

exempt from the definition of device.”). Therefore, Section 5702’s definition

of “electronic, mechanical or other device” excludes telephones.

       Next, Appellant assails the trial court’s findings following the June 17,

2016 suppression hearing, with specific reference to the court’s credibility

findings and its determination that there was no improper state action on the

part of Assistant District Attorney Deborah Nixon and her colleague, Mark

Gilson. Appellant’s Brief at 12-14.

       Our review of the denial of a suppression motion “is limited to

determining whether the factual findings are supported by the record and


____________________________________________


8“We will only look beyond the plain meaning of the statute when words are
unclear or ambiguous, or the plain meaning would lead to “a result that is
absurd, impossible of execution or unreasonable.” 1 Pa.C.S.[A.] § 1922(1).
Therefore, when ascertaining the meaning of a statute, if the language is clear,
we give the words their plain and ordinary meaning.” Commonwealth v.
Torres-Kuilan, 156 A.3d 1229, 1231 (Pa. Super. 2017) (some citations
omitted).

                                           -8-
J-S32045-19


whether the legal conclusions drawn from those facts are correct.”

Commonwealth v. Soto, 202 A.3d 80, 90 (Pa. Super. 2018) (citation

omitted).   “When reviewing the denial of a suppression motion, this Court

reviews only the suppression hearing record, and not the evidence elicited at

trial.” Commonwealth v. Frein, 206 A.3d 1049, 1064 (Pa. 2019) (citation

omitted). Further:

      We may consider only the evidence of the prosecution and so
      much of the evidence for the defense as remains uncontradicted
      when read in the context of the record as a whole. Where the
      record supports the findings of the suppression court, we are
      bound by those facts and may reverse only if the court erred in
      reaching its legal conclusions based upon the facts.

            Moreover, it is within the [trial] court’s province to pass
            on the credibility of witnesses and determine the weight
            to be given to their testimony.

Id. “The suppression court is free to believe all, some or none of the evidence

presented at the suppression hearing.” Commonwealth v. Elmobdy, 823

A.2d 180, 183 (Pa. Super. 2003) (citation omitted).

      Mindful of the foregoing, we recognize that “[t]he Fourth Amendment of

the Federal Constitution and Article I, Section 8 of the Pennsylvania

Constitution protect individuals from unreasonable searches and seizures.”

Commonwealth v. Walls, 53 A.3d 889, 892 (Pa. Super. 2012). However, it

is well-settled that the “proscriptions of the Fourth Amendment and Article I,

§ 8, do not apply to searches and seizures conducted by private individuals.”

Commonwealth v. Shaffer, --- A.3d ---, 2019 WL 2509345, *11 (Pa. 2019)

(citation omitted). “[A]t the core of the reasoning underlying this refusal to

                                       -9-
J-S32045-19


extend application of the exclusionary rule to private searches is the concept

of ‘state action,’ the understanding that the Fourth Amendment operates only

in the context of the relationship between the citizen and the state.”     Id.

(citation omitted).

      “In the absence of governmental action, the search or seizure in

question cannot give [an a]ppellant ground for a claim of violation of

constitutionally-protected interest under either the Federal or Pennsylvania

Constitutions.”   Commonwealth v. Johnson, 727 A.2d 1089, 1098 (Pa.

1999) (citation omitted). “To determine whether a particular search or seizure

constituted governmental action, we must examine the purpose of the search,

the party who initiated it, and determine whether the government acquiesced

in it or ratified it.” Id. “Moreover, individual acts do not become imbued with

the character of governmental action merely because they are later relied

upon and used by the government in furtherance of their objectives.” Id.

      Here, Appellant sought to suppress evidence from a telephone

conversation recorded by his adult daughter, Rashada Siojo.            At the

suppression hearing, the Commonwealth presented testimony from Ms. Siojo

and Ms. Siojo’s friend and assistant district attorney, Deborah Nixon.

Appellant did not present any witnesses.

      Ms. Siojo testified that on the morning after the stabbing, she spoke

with her mother by telephone. Ms. Siojo’s mother was crying and she told her

daughter that “there was some kind of altercation”; Ms. Siojo’s mother “was


                                    - 10 -
J-S32045-19


afraid” and asked Ms. Siojo to pick her up. N.T., 6/17/16, at 19, 22. Ms.

Siojo then called her friend, Ms. Nixon, “to tell her what was going on because

[Ms. Nixon was her] friend” and Ms. Siojo was worried about her mother Id.

at 19.

         Later that day, while Ms. Siojo and her younger brother were driving to

get their mother, Ms. Siojo engaged in a telephone call with her mother and

Ms. Nixon, which began as a call between just Ms. Siojo and her mother. Id.

at 22. Ms. Siojo described her mother during this call as “probably not sober,”

and Ms. Siojo “heard a lot of yelling and arguing in the background . . .

between [her mother and Appellant].” Id. at 24. Ms. Siojo testified that she

added Ms. Nixon to the call because Ms. Nixon was her friend, not

because Nixon was an assistant district attorney, and she wanted to let Ms.

Nixon know where she was going because Ms. Siojo “didn’t know

what [she] was going into.” Id. at 22-23. Ms. Siojo did not speak directly

with Appellant during this call, and did not record the call.

         After picking up her mother, and while driving with her mother and

younger brother in the car, Ms. Siojo had a telephone conversation with

Appellant, which was connected to the car’s Bluetooth.9 N.T., 6/17/16, at 25-

27. Ms. Siojo testified that she “borrowed” her brother’s telephone to record

the conversation because she was afraid, “didn’t know what was true and . . .


____________________________________________


9 Ms. Siojo testified that she did not remember whether Appellant called her
or she called him. N.T., 6/17/16, at 26.

                                          - 11 -
J-S32045-19


needed to be safe.” Id. at 27-28. Ms. Siojo stated that she asked Appellant

“what happened?” and “why did you do that to that man?”, and reiterated that

she was afraid for herself and her mother. Id. at 26-28. She also testified

repeatedly that no one instructed her to record the conversation, and Ms.

Nixon was “absolutely not” aware that Ms. Siojo recorded the Bluetooth call

with Appellant. Id. at 28-29, 34. Ms. Siojo also clarified that the earlier call

between her, her mother, and Ms. Nixon was not recorded. Id. at 33.

      The Commonwealth called Ms. Nixon, who has been employed as an

assistant district attorney since 1992. Ms. Nixon testified that Ms. Siojo was

her friend, and on the morning of March 17, 2014, Ms. Siojo called her and

relayed that Ms. Siojo’s mother had told her that Appellant “admitted to her

that he had stabbed a man,” that Ms. Siojo was “terrified for her mother,” and

“there was a situation unfolding where there were threats of violence toward

her mother.” N.T., 6/17/16, at 53-54. During the conversation, Ms. Nixon

“calmed [Ms. Siojo] down . . . and told her I’d speak to her later.” Id. at 55.

      Later that day, when Ms. Nixon was at work, she received a second

phone call from Ms. Siojo, and could hear “chaos erupting.” N.T., 6/17/16, at

56. Ms. Siojo told Ms. Nixon, “I’m on my way to my mother’s and my mother’s

in trouble”; Ms. Nixon told Ms. Siojo not to go and instead call the police. Id.

Meanwhile, Ms. Nixon could hear “chaos,” “commotion,” and “yelling and

screaming.” Id. at 55-56. Ms. Nixon heard a male and a female, but did not

know the male voice and could not “make out what’s being said.” Id. at 56,


                                     - 12 -
J-S32045-19


59, 61.     Ms. Nixon then set her telephone on speaker mode so that her

colleague Mark Gilson could hear the conversation. Ms. Nixon asked Mr. Gilson

to “send the cops wherever the mother lives.” Id. at 57. Mr. Gilson used his

own telephone to call 911 and request a police dispatch to the mother’s

location. Id. at 57-58. Ms. Nixon testified that she “absolutely [did] not”

advise Ms. Siojo to “make a recording of any of this,” and she never looked at

the file for the criminal case against Appellant.           Id. at 57-58.     She

emphasized:

      My focus was on the domestic incident with [Ms. Siojo’s] mother
      and [Ms. Siojo] not getting involved with it at all. This young girl
      does not need to be pulled into some mess with her father and
      her mother, some violence with her father and mother.

N.T., 6/17/16, at 57-58.

      During the suppression hearing, Appellant, who was represented by

Attorney Adams, presented no evidence, but claimed that he had a reasonable

expectation of privacy in the “family conversation” with Ms. Siojo’s mother,

which was heard by Ms. Siojo during the three-way call between Ms. Siojo,

her mother, and Ms. Nixon. N.T., 6/17/16, at 64-65. Appellant argued that

the exception in the Wiretap Act, as stated in Subsection 5704(17) — allowing

interception if the interceptor is under a reasonable suspicion that the

intercepted party is committing, about to commit, or has committed a crime

of violence — should be ruled unconstitutional. Id. at 65; see 18 Pa.C.S.A.

§ 5704(17).

      The    Commonwealth     countered       that   Appellant’s   argument   was

                                     - 13 -
J-S32045-19


“specious” because the unrecorded call in which Appellant is yelling in the

background while Ms. Siojo is talking to her mother “and the daughter who

happens to merge in Deb Nixon . . . is not protected under the Wiretap Act.”

N.T., 6/17/16, at 68.     The Commonwealth also argued that Ms. Siojo’s

recording of her subsequent conversation with Appellant was squarely within

the Wiretap Act exception at Section 5704(17). Id. at 66.

      The trial court denied Appellant’s suppression motion, finding that the

Commonwealth’s witnesses were credible and its argument persuasive.

Appellant, on appeal, now askes “th[is] Court to find the lower court’s findings

. . . are an abuse of discretion.” Appellant’s Brief at 13. Appellant claims that

“ADA Nixon and Mark Gilson both engaged in ‘state action’”, asserting that it

is “wholly unfathomable to neither one of them, especially ADA Nixon, did not

tell the daughter to get some proof.” Id. at 14. Essentially, Appellant claims

that Ms. Siojo improperly recorded the conversation with Appellant at the

prompting of Ms. Nixon in her capacity as a district attorney.        Id.   This

argument lacks merit.

      As discussed, Ms. Siojo testified that she did not record the conversation

between herself, her mother (in which Appellant could be heard in the

background), and Ms. Nixon. Ms. Siojo stated that she added Ms. Nixon to

the call because Ms. Nixon was a friend, and while on her way to get her

mother, Ms. Siojo was concerned for the safety of her mother and herself.

With regard to the conversation with Appellant that Ms. Siojo recorded on her


                                     - 14 -
J-S32045-19


brother’s phone from her car’s Bluetooth, Ms. Siojo likewise testified that

“nobody related to law enforcement” was “in on that call” — and she recorded

the conversation with Appellant because she “needed to be safe” and “was

afraid for me and my mother.” N.T., 6/17/16, at 27-28. Ms. Siojo testified

repeatedly that no one told her to record the conversation, and Ms. Nixon was

unaware that she was recording it. Id. at 28-29, 34. Ms. Nixon’s testimony

corroborated Ms. Siojo’s, where Ms. Nixon stated that she did not advise Ms.

Siojo to record her conversation with Appellant, was not involved in

Appellant’s criminal case, and “her whole concern [was for] Ms. Siojo and her

safety.” Id. at 57-59.

        The burden of proof at a suppression hearing is on the Commonwealth

to “establish[] that the challenged evidence was not obtained in violation of

the defendant’s rights.”     Pa.R.Crim.P. 581(H).     “This does not, however,

excuse     the   defendant   from   meeting   the   burden    of   persuasion[.]”

Commonwealth v. Enimpah, 62 A.3d 1028, 1033 (Pa. Super. 2013).

Appellant has not persuaded us of any error, and emphasize that “it is within

the [trial] court’s province to pass on the credibility of witnesses and

determine the weight to be given to their testimony.” Frein, 206 A.3d at

1064.

        Instantly, the trial court stated, “I find specifically in terms of the

findings of facts as testified to by the witnesses to be credible.” N.T., 6/17/16,

at 69.    The trial court further concluded that “there was no state action


                                     - 15 -
J-S32045-19


involved through Ms. Nixon in any way, shape, or form.” Id. Upon review,

we agree. Appellant’s first issue lacks merit.

      In his second issue, Appellant argues that the trial court lacked subject

matter jurisdiction and “Tenth Amendment sovereign state police power to

hear [his] case,” because the criminal information lacked sufficiency.

Appellant’s Brief at 14-15. He also claims the trial “court failed to address the

assertion that the Commonwealth’s prosecution of Appellant under the federal

mandates of the Violent Offender Incarceration and Truth In Sentencing

(VOITIS) Incentive Grant Program, 12 U.S.C. § 12101 et seq., . . . was a

violation of Appellant’s personal Tenth and Fourteenth Amendment rights.”

Id. at 14. Appellant contends that the alleged “‘cutting or stabbing’ of the

victim is an essential factual element of the [aggravated assault charge]

establishing the essential mens rea/culpability element of malice,” but the

information did not “charge any ‘acts,’ ‘facts,’ ‘conduct,’ or ‘misconduct’ to

establish malice.” Id. at 17. Appellant thus concludes that he was deprived

of his Sixth and Fourteenth Amendment rights to notice and due process.

      In his third issue, Appellant argues that his rights under the United

States and Pennsylvania Constitutions were violated when he was not given

notice in the bill of information filed by the Commonwealth of its intention

of prosecuting him under the “three strikes” mandatory minimum sentencing

parameters in 42 Pa.C.S.A. § 9714(a). Appellant further asserts that Section

9714 provides for an illegal sentencing scheme in light of the United States


                                     - 16 -
J-S32045-19


Supreme Court’s holding in Apprendi v. New Jersey, 120 S. Ct. 2348 (U.S.

2000) and its progeny.

      Upon review of Appellant’s second and third issues, together with the

record and prevailing legal authority, we conclude that the Honorable Ann

Marie B. Coyle, sitting as the trial court, has authored a comprehensive opinion

addressing and disposing of these issues.       Accordingly, we adopt those

portions of Judge Coyle’s opinion as our own. Trial Court Opinion, 6/28/18,

at 12-15, 15-20.

      We note that in addressing Appellant’s second issue, the trial court

accurately states that the Commonwealth’s information “was signed by the

District Attorney, contained a proper caption, the date of the offense, the

name of the victim, the county where the offense took place, a plain and

concise statement of the essential elements of each offense, and a proper

concluding statement.” Trial Court Opinion, 6/28/18, at 15. The trial court

thus concluded that the information was “sufficient for [Appellant] to address

the charges and prepare a defense,” and accordingly, the court had proper

subject matter jurisdiction over Appellant’s criminal prosecution.    Id.; see

also Pa.R.Crim.P. 560 (Information: Filing, Contents, Function).

      In addressing Appellant’s third issue, the trial court referenced the

notice requirements of 42 Pa.C.S.A. § 9714, and explained that Appellant

received notice of the Commonwealth’s intent to pursue a “three strike”

mandatory minimum sentence in its sentencing memorandum filed February


                                     - 17 -
J-S32045-19


10, 2017 — well before Appellant’s sentencing nearly a month later in March

2017. Trial Court Opinion, 6/28/18, at 18; see also 42 Pa.C.S.A. § 9714(d)

(“[R]easonable notice of the Commonwealth’s intention to proceed under this

section shall be provided after conviction and before sentencing.”).

      Further, in addressing the legality of Appellant’s sentence, the trial court

accurately concludes that Appellant fails to state a viable claim for relief under

Apprendi v. New Jersey, 530 U.S. 466 (2000), Alleyne v. United States,

570 U.S. 99 (2013), and successive Pennsylvania cases.            The trial court

explained:

      [Appellant’s] argument also fails as Apprendi and its progeny[]
      all exclude prior convictions from what is required to be submitted
      to the jury when seeking to increase a sentence.

                                      ***

      [T]he Superior Court has recognized that Alleyne does not
      invalidate mandatory minimum sentencing statutes that pertain
      to a defendant’s prior convictions.       Section 9714 increases
      mandatory minimum sentences based on prior convictions.
      Accordingly, this section is not unconstitutional under Alleyne.”).

Trial Court Opinion, 6/28/18, at 18-19 (citing Commonwealth v. Watley, 81

A.3d 108 (Pa. Super. 2013)). See also Apprendi, supra (“Other than the

fact of a prior conviction, any fact that increases the penalty for a crime

beyond the prescribed statutory maximum must be submitted to a jury, and

proved beyond a reasonable doubt.”) (emphasis added).

      In sum, Appellant’s claims do not merit relief, and we affirm the

judgment of sentence. Because we have partially adopted the trial court’s


                                     - 18 -
J-S32045-19


opinion, we direct the parties to include it in relevant future filings.

      Judgment of sentence affirmed.

      Judge Shogan joins the memorandum.

      Judge Nichols concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/19




                                      - 19 -
>
:>
,
J                                                                                                                                             Circulated 07/12/2019 02:38 PM

)
I
,,
l,.
                                           IN THE COURT OF:COMMON PLEAS
                                   FIRST JUDICIAL .J)lSTRl(;T P�NNSYLV ANIA                     os
                                           CRIMINAL TRIAL DIVISION·


      COMMONWEALTfJ.;..OF                                                                                      .CP�Sl-CR�000674J-20IA
                                                   CP,;ii-CR·0000741,,0l.4 C:Offm   •
      PENNSYLVANIA                                                       Opu"l"'
                                                                                        hOPossession of an Instrument of Crime" for viciously .s't�bbin$ and nearlykilling a man· fol lowing a.

d\:sagt�ementov.er·the;use·-o.f a eigarette Iighter that occurred on'March, l 6, 20J 4, in the vicinlty of

the 4'6.0Q 'hlock of Frankford Avenue 'in the City -and County of Philadelphia A jurytrial was

conducted before this. Co;ii_r{ beginning on December 13, 2"01.o.

        At.the conclusion of'trial, the Defendant ")'as found guiltyofA)$.grayated Assault, Recklessly

Endangering
 .   .  .
            Another.Person, and Possession of ari Instrument of Crime. Sentencing was deferred

'pending
 .
         a pre-sentencerepcrtandmental
                          .        .
                                       health.evaluation. On March 3,.2017, after full and fairly

conducted hearing, this Court.pursuant to §9714,Jntposed. a sentence oflife imprisonment without

the possibility of parole. on.the rfrst degree felonycharge ofAggravated Assault Asta the offense of

Possessing.An Instrument of Crime, this Court imposed.. a consecutive sentence of'rwo and one half

(27-t} years to five (5). years of incarceration, followed               by   one (1) year to two (2) years of

.inoarceratiorrfor RecklesslyEndangering Another Person. TheCornmonwcaltb of Pennsylvania was

-represented a during rre ...ttial motions, at trial andduring sentencing bythen District Attorney of

Philadelphia, by and through         his   Assistant District Attorney Edward Grant; Esquire, Mark W.

Adams, Esquire represented Appellantduring pre-trial mot ions, at trial and. during.sentencing.

        Attorney Adams fileda Notice ofAppealand a Motion ta Withdraw as . Counse! onMarch.Zf),

2017:-5 Attorney Adams' .motiorrto witbdraw was granted on March 22, 2.017 and James Richard

Lloyd; l LI, Esq uire, was appoin Ied .- A Statement of Errors Complained ofon Appeal purs uan t to P?.


        j   _rg Pa, �.C.A ·§"2705
        4
            18 Pa. C:S".A. §:_907·

        5   On March I b, ·.20 ri, the Defendant filed a prose Post-Convictfon ReljefAcr(PCRA) petition. This
                                                                   i.o
petition. was subsequently.dismissed -as 'premature on Noy�mb�� 9, 1 _7. ..           ·


                                                          2




                                            --·---·-------------·-----·--·-----···--·· --   - - -.--..----·······.   .   ·····-···-····-········   ,.   _,_,,,_.
R.A.P ...Rul� 1925 ·(b) was .Qcdeted by tbisCourt OJ) .Apdt 1..2,.-20-l 7:, The notes ·o·f testimony became

available, and.a Statement of Errors Complained ofon Appeal was.again ordered by this Co.urt on

November }, 20� 7. On November 8,-ZQl;, Attorney Lloyd filed a.Staterhenro.fError.s.Co�npl�ined

· of on Appeal. On November. l ].> 2.0-17 .fheDefendant was permitted fr, P.recccfe prose ·and Attorney

Lloyd was.permitted to formallywithdraw. OnDecember 7, 2017,, the Defendant filed a prose

Statement.of Errors· Complained' of on Appeal,



fl.     .IS.SU-ES ON.APPEAL

           In summary, Defendant (hereinafter "Appellant") raised the following-issues on appeal:

           1.        The-Court err.ed and abused its.discretionin denying Appellant's Motion to Suppress

illegallyand unconstitutionally intercepted wire and oral communications between Appellant; his
                                                      r-




wife.andhis daughter which was overheard by Assistant District A Horney [Deborah] .Nixon when

Appellant's daughter ·pur ADA Nixon on three-way calling/the               Court erred ·by finding. ho. State

.acfion when the.suppression record-is replete whh eviderrce-of.state action by the ADAi-n colluding

with Appellant's -daughterto.i nterccpt AptieJ lant' s wire- ��:_1,:-br�l· communi cation without "his consen t.

        2.           A_J??etlant. wasdenied �.is .Sixth and Fourteenth Amendment ri,.ghb/aild. Article I,

-Seotion   9 State· Constitutional d_g_ht as the trial .court lacked subject matter jurisdiction     based on

fatal It defective bills -of -inforrnatien; which failed. to give formal �ml specific j urisdictional

accusations; .the 'pill ofinformation Jacked. essential factual elements of misconduct oh its. face

thereby .rendering thebi ll.ofi nformati on insuff ci ent io support a convi ction of aggravated ass au It.

                J.   Appellant was deprived ·of his.Sixth, Tenth, and Fourteenth Amendment rights and

Contract Clauserights under both the United States and Pennsylvania Constitutions where Appellant


                                                       3
was not given notice of a p_os$ibl�·".threc strikes" sentence in the bil! .of inforrrtation.




           A.     Motion to Suppress

           the· appellate court's standard of'review of a denial of a motion to suppressis-to determine

whether the record supports thetrial court's factual findings and whetherthe legal conclusions drawn

·therefrom are.free from error. Common\.vealth v. ·Mo.ye, ·836 A.Zd 973 (Pa. Super. 2003,) quoting

Commonwealth v: McClease, 750A.2d 3-20, 32J.(Pa. Super. 2000). The.scopc-ofrcview is limited;

the appellate court may considervonly the evidence of theprosecution and so much ofthe evidence

for the defense as remains uncontradictedwhen readin . the.context of the record as a whole." .Id .

.quoting Conunonwealth v. M�xon, 798 A.2.d "7.6-1, 765 (P.a. Super, 2002), Where the record supports

the findingsof the.suppression court, the appellate coon is bound by those. facts and may reverse

-only if thecourt erred in.reaching its legal conclusions based upon the: facts. Moye� supra; quoting

MGC1ease1 750 A,2d- at 32:3-24 quoting ·�n thcJnterest .ol D:M., 56.0 P�. iss, 7.4'3 . .A-24 422, 424

(.1999).

           In the.Instanrcase, Appellant argued that this Court erred and abused its discretion indenyirig

his motion to suppress by finding that. there wasno State action performed by Assistant District

Atti:irii"ey Deborah Nixon, Esquire (hereinafter 'iAbA -Nixon") whenshe. allegedly, in.violation .of

the, Wiretap. AcJ, "illegally and unconstitutionally intercepted wire and                               onti     communications"

between Appellant; his wife, and his daughter which. was overheard by ADA                                                Nixon when

Appellant'sdaughterput ADA.Ni·xon on three-waycalling with them, According to Appellant, the

Court' erred by finding that exception number I 7 ofthe Wiretap Act applied when, as alleged by


                                                         4.




                                             ... .   ····-········--·--···--·--·····-···----·-·-··-· ·--·---··-·········--·-··-----························   -   .
Appellant, ADA-Nixnn. "colluded" with A"ppellani's· daughter when Appellant's daughter culled

ADA Nixon and placed . .ADANixQl1.en .a three .. way 'cal I while his· daughter '\\'!:IS 9.11: a call wiflrhe'(

mother (and ADA. Nixon overheard an·atreg�d·argumcnt:'beiween Appellant and her mother). This

argument. failedbecause iJ was 'factually and legally flawed.

        The 'purpose of Pennsylvania's Wiretapping and Electtonic;Sur-.ieillance Control Act, 18

P.a . c.s. '§ 5:1QJ.,.e(seq'.)' is the protectionofprivacy, Commonwealth v. Spene.e, 63.1 A:2d 666 (Pa.
          '                                       '      '




.Su.per, 1993). · Th�: Act makes it unlawful for        a· .person   to intentionally int�rcept, endeavor to.

1 n tercept, or proeure any other person to fniercept .br to endeavor to in tercepr any wire, 'el ectroni c, or

oral eommunication. 1.8 Pa.C.S·.A.. §.5703{.J): However.the statute.also contains specific exceptions

to the prohibitions outlined in § 570}: In pertinentpart, ·":rt- shal I not be unlawful and no prior court.

approval shall be requiredunder this chapter for:"


              (17) Any victim, witness.or private detective. licensed under the act of
              August 21,_ 1953 (P .C. ·1273, No. 36.1)., known as the Private Detective Act
              of l.953, to intercept the contents of any wire; electronic or oral
              communication, 'if that 'person is under a, reasonable suspicion that the·
              intercepted partyis committing.uboutto commit or has. cornmi neda crime-
              of violence and there is .' reason to believe that
                                                             .   evidence oftlie crime of '



              violence may be obtained from the-interception

1_8 ?a.C:S.A. §.5.704(17).

        .Relying 'on Commonwealth v.. _Deck, .9 54 A.2d '603 ,· 607 (P'a. Super:2:008.), Appellan! argued

that his daughter '(Rashada -S ioj o) ii I egally recorded th c.i r tel ephone conversat [on. withe tit his consent

and the trial. court shouldhave granted his suppression motion, His reliance on Deck however is

Inapposite. In Deck, the Superior.Courtinterpreted the Wiretap Actto preclude the admission of a

conversation between a. sexual assault victim and the. defendant, which the former had recorded
without the latter's consent. The Deck decision invo)v.ed.-no·mor.e fhan the atfirmatibnof the.trial

court's stip.presSi�n.QfJl:le.reC.()rded'titephone conversation. It 'did ·1101 Spe.dfie.�lJ.y·d'i$CU.S.S·\,\iheth�r the

sexual assault victim could testify about her conversation' v-tith the defendant.

           In-Com:monwe�lfh Y- To'rres,.No. 2130 EDA'�OJ2,.'20'14,WL.J0917'6Tl (Pa,. Super, CL

June so, 20l4) C.NQN:.. ,Pft:ECEO.ENTlA� DEC IS.ION):, the Superior Court found thatthe trial court

did not-errinpermitting] J.13' ]'to testify.regardingthe contents ofa taped.conversation between [LR,

}he victirn.jmdappellant] .in contravention ofthe Wiretapping and Electronic SurveiilanceConirol

Act.Including threats against family members ..of [J.B. and 'thevictim]. Ti:)rtes at *2. The Torres

Court found that the-recording ofa conversation made without [Appellant's] consent violated the

Pennsylvania Wiretap-Act and was not admissible as evidence. '[l:8: PacC.S.A, § 5703], however

while the recording.may not have· been used, there is no bar against participants of conversations

testifying as to what they heard themselves. A statement offered against s;1 party that is the party's own

statement in either an individual .or a representative capacity, i� an Admission by Party-Opponent

and is 'an exception to the hearsay ru'l°e. _IP a. R.£.. 803(25)].

        Therefore, although the.actual recording "��s nor admissible, J.H: couldstill test,i'fy as to the

threatsshe herselflieard.£Appet.Ianffmake underthe Admission-by Party-Opponent.exception
                                                                   .   .. '        .
                                                                                         to the·

hearsay rule. j. B. 's testi rnony regardingAppellan t's threats 10. the ·)1 i ctirn .and J -,H. prior to the j ncident

leading to. the- victim's death, was admissible.to prove the history and factual development of the

case; and, in Ii ght of ,tB .'s testimony abo ut the bell tings Appe llarit in fl i cted.o Ii: both women, was not

unduly prejudicial. See, e.g .. Commonwealth v,. .Antldormi, 2014 WL 255492 (Pa,Sµper:2014)

{teiteratin:g·tbat courtsare not required to.sanitize a trial to eliminate all unpleasant facts from the
jury's consideration where those facts.are relevant, and form the history'and natural development of

                     . forwhich
       .. .andoffenses
the events  .             .     the-. d.efendant is charged).
                                                         .    Torres,                    supra.
                                                                                           .       al ·j3,


           .Jn.Cbmmonweal.th v . .Spence,_.625 Pa. ,&4; 87-8�,.9··1 A.3d 44., 46,(2.014), thePennsylvania

Supreme Court unanimously found that the· Pennsylvania \Vfrv.t-apping,and. Electronic Surveillance

Control Act, l � P�. C:$.A. §.§570·1 et seq., doesnot.prohibit the surreptitious interception of pri vate

communications, so long asthe interception ls accomplished using a telephone." Speci fically, the

Court concluded that telephones (whether srnartphones, mobile phones or landline phones), are

excluded from the Act's defiriiuon .of electronic, mechanical or other devices because the

Pennsylvania Wiretap Act onJy _pr9)1i.bits= the "interception" :of private communications using

electronic; mechanical.        or other devices, the Court reasoned that the Act does not prohibit or

·Qtherwise limitthe interception of'privatecommurucations using telephones. Furthermore, the Court



               The Wiretap Act provides for exclusion of evidence derived-from intentional
             'interception .of a "wire, electronic -ot oral cornmurrication" without' _prior
               approval under procedures not employed ·i·J? the. present case, 1·8: Pa . .C.S. §§:
             .'5'7.'Q3, 571.l..L Th� Act defines �'io_t.e(�ep't[.io.n)" as rhe "acquisition of the.
              :�bn!er:i�·: of [such] communication ihtbugh the use of any electronic,
              mechanical, or'other device.vl S Pa.0.S.. § 5702. The.. definiiionof'tcieetronic,
              mechanical, or- other. device" ,:in p·�nit:ie'l1·f part, is as. fol lows:
               "Any device-or appararus .... that can be. used- to 'intercept a .comrnunicauon
               other than ... (I) Any telephone ... or any componentthereof furnished to


         ·<>- In Spence, a statetrooper used an.arrestee''s mobile phone tocall Spence (the.arrestee'sdrug supplier), then
handed  the   phone toxhe arrestee and directed him lo activateits speaker function soIhe.troopcrcould eavesdrop OTI the.
con versation 'between Spence and the -arrestee, During· the ·con versarion Spence 111ctim i rtated himself and was arrested and
charged witli various. drug offenses.                ·                   ·
          Following his �.rr.est, Spenceargued theevidence againsthim -should be suppressed because the state
trooperwhosecretly [istened in. on· hiscell phone conversation did.so i11 violation of the Pennsylvania Wiretap Act:
The Pennsylvania-Suprerne CoµJ1 however, found . thatthe way or. �Y. whom a telephone is used to record or
otherwise intercept communications is· immaterial> the Act.does no.t:prohibi.t the use. of telephones to iritercept
communications, period: ''th� languageof.the statute does not stare t.nat i!js the use to which the telephone being is
put which determines if.fr isconsldered .a device."                                      ·                   ·


                                                              7
          the subscriber or user by a provider of wire or electronic communication
          service in the ordinary course of its business .... "
18 Pa.C.S. § 5702 (emphasis supplied).


       The Supreme Court's view was that the statutory exclusion of telephones from the Act's

definition of"e!ectronic, mechanical or other device[ s ]" appears intended to convey only that when

people use their telephones to communicate with others in the ordinary course of their business or

day-to-day activities, they are not at risk of violating the Act. If the legislature intended otherwise,

there would be little reason to carve out speci fie statutory exceptions for telephone marketers and

utility providers who wish to record their telephone conversations. Moreover, following Deck, the

Pennsylvania Legislature added exception 17 to the statute. See 2012 Pa. Legis. Serv. Act 2012-202

(H.B. 2400). As such, the recording Ms. Siojo made falls squarely within the exception and the             1
motion was properly denied.                                                                          _J
       The second portion of Appellant's argument similarly failed. According to Appellant, the

Court erred by finding no State action when the suppression record is replete with evidence of state

action by the ADA    in colluding with Appellant's daughter to intercept Appellant's wire and oral
_,
communication without his consent.        Despite his argument to the contrary, the record belies

Appellant's allegations of "State Action" by ADA Nixon or anyone else in law enforcement in

illegally and unconstitutionally intercepting his wire and oral communications. ADA Nixon was

never on the telephone when Appellant was on the phone with his daughter, nor did she request

Appellant's daughter to record her father's conversation.

       The instant record revealed that on March 17, 2014, Rashada Siojo, Appellant's daughter,

had secretly recorded a telephone conversation via Bluetooth speaker with her father, Appellant,



                                                   8
whileshe wa:� i.11 her c�r with her mother and her brother; ADA Nixon was- not listening in on the

conversation, nor did.she instruot Ms. Siojo td record her conversation with Appejlantas evidenced

below:

         BY MR, GRANT:        Q. Ti1at phone call that.you are. having -- were yt>U communicating
                             with him on ·tbe. phone in yourhand? Was it on speaker'? Something
                              else?                ·
                              A. My phonewas connected to my Bluetooth in the car..
                              Q. Okay. \Vhiie you were having that conversation with )'OUr dad,
                              what, if anything, di d you do'?
                             A, f borrowed my brother's phone and .Lrecorded our conversation,
                              Q. Okay. While you were recording that' conversation, was
                              anybody related to law enforcement at all in on tkat call?
                             -.i\. Oli; no, i1b.t at all-.

                                                    ...
                             _Q; Okay: Ar q11y point lid anybody instructyou to make this
                             recording?
                             A..-Absolutely.not.
                             Q. Did a-,;ybody even know tluu you were making the recording
                             outside of the people in tlrat vehicle?
                              A.No�



                                      *             *              ••
         BY MR..GRANT:       Q.. That· second calf that y.ou made when yau- three-wayedDeband
                             your mom -- at c�11y.p_of11i wasthat c/n,�4rs.dtia.n connected tothis
                             recording in.tmy wa.t
                             A .. No.
                             Q. Thethird time Chat you made what we'll call 'th'e relative phone
                             call that we talked about.today, the.one that you made to your dad,
                             was.Deb .lnvolvedin thutcal] in any wayf
                             A. Absolutely not.                           ·
                             Q. Did.Deb, toyour knowledge, know that you were making�-
                             that J(J"U were.having thnt.conversation[
                             A .. Not atall.
                             Q. To your knowledge, did Deb know that you were recording the
                             con versation.tliatwas lu!i11g lzfuUli.e 'thirdtime with your father?


                                                9
                                 A. No.sh« did not,                       .
                                 Q·.. Okay. The call -- the second c·�l!,lhe one thatwas the three-way
                                 call wijh Deb and )'.O.Ur. .mom -- at any point did your dad' actually
                                 get o.� that phone or was hlsvoice just bejng ovcrheaid ·ip- the.
                                 background?
                                 A. Yeah, he was-overheard.. Hewasn't on the phone.
                                 (J'. Okay. At any point \V:as:any of,'. that information recorded?
                                A.}fo.
                                Q.� At- any point didMs .. Nixon tel l.you to .record anybody or
                                anything? .        .
                                A. M:,\.Nixo1i did not-ever tellme to.record anyo.ne or anything,
                                for the record.
                                Q. Did anybody ever tell you to record anyone or anything?
                                A.·No one.told me. to record anyoneor anything,

.(N.T.,:6ll7ll6�.·pp)3-3.4}. [emphasisadded]
                                                         ....             ·*

        BY   l\1S-. CO.ELHQ: Q.: .NOJ..V; once you merged your mother in, these things Mr.
                          Adams is asking youto speculate that you overheard -- you're
                          overhearing .tfoit as commotion inthe background and not as a
                          direct communication with you.
       ·MR. ADAMS:        Leadingquestion, Vour Honor, Objection.
       Ti{� COURT.:       Sustained,                          ·
       BY MS .. CO�LHQ·: Q·. ijust waitlto be clear When you merged-your mother's call
                                                                s;


                          tn.siidyour fathergeton the p/1.one orwaslie Yirnerception �fpriv.at�:comm��ications usmgtelephones .. Moreover, as:cvi�e�ced'above; at notime

did.Ms, 'Nixon inientionally injercept.endeavor to intercept, or ·ptoo.u.reJrnyoH1er: person to intercept

or t� endeavor to-intercept an.ywi're,.electr�mi�, or oral cornmunicatien. 18_'.Pa.C:S.A. §.S.70J(l'). Ms:

Siojo, usingher.cell phone, onlyrnerged her telephone.call withher mother and ADA Nixon, there is

no· violation of the Wiretap         Act· .:wpli�able to Appellant.   At   no time was Appellant's telephone
conversation -intercepted,

          Additionally,     as testified to· qy. Ms. Nixon, when Ms .. :Siojo put her on three-way calling, she

. only heard "chaos;" she could hear a man anda woman'svoice, but not what was being said. (N.T.,

6/17/i.$,_pp..56�59., -� 1-·qJ). ... Shetestifiedthat she did. not ask Ms: Siojo to record any conversations

with-Appellant, she.did not ask her-to gather informariorr.regarding the underlying case (ie., the

-assault on Eugene Kellam),
                         - not was sheapartytothe
                                       .
                                                  later-conversation between Appellant and his

. daughter that was recorded. (N;T._, 6/ 171.16, pp;-56�59).. According to N1s. Nix oh, she has a

friendship with Ms ... Siojo, who -used to be her hairdresser, that :is not related       to her jab'; she \Vas
speakingto.her as· her friend, net-as-anassistant district.attorney. (N .T.,, 6/,l 7/J 6, p. 5:2) .. Ms. Nixon

testified.that she was at work.when Ms. Siojo calied her and wasunaware of any :record'ings, until a

,p:r·oseclitor latet told. her; ·(N,t .. , fJ/Fl/16., :p,5:8).

          BY MR. ADAMS:                Q·. During. what W�S· characterized as the chaos conversation, rhe
                                       conversationthat had a lot of chaes going onandthat youwere three-
                                       wayed 'into the conversation, you could hear· Rashada's voice.and a
                                       female's voice, correct?
                                       A. I could hear Rashada's voice most dearly .. i could hear a female
                                       and lcould bear' a male.
                                       Q; 'Okay . Could you understand i;tny ofthe words being said?
                                       A, No.iand I wasn't trying to, to he honest. with you'.
                                       Q; Hew long did the three-way conversation go on that you were
                                       listening to?
                                                      .�. I don't know. .. Long enough (or me to get the.police.to her home,
                                                      You have to understand. I care .aboci her. I was nervous too.
                                                      Q . .So.it was.long euough for --        .
             THE CQ.URt:·                             Can we.jus], confine ourselves to-thequestion, answer.
                                                      Moveforward.jilease.
             M.R-ADAMS�                               Fair enough,         Y.9u�   Honor.
             BY iYlR. APAMS:                          Q. Ji waslong enough for .)'OU togo Up the- . stairs .and speak to (he
                                                      section chief, correct?                                     ·                              ·
                                                      A. Correct
                                                      Q:· And during that time, you then put the conversation on
                                                      speakerphonc?
                                                      A. Correct.
                                                      Q. So the section chief and you are listening to the conversation;
                                                      correct?
             MS'. COELHO:·                            Objection to. "conversation."
             BYMR. ADAMS.:                            Q.·Ory.o.u could.hear thechaos going on --
             THE couar-                               Overruled.
                                                      Did· you= hear the chaos?
             :fHE. WITNESS·:                          Yes.
             i�H E.   comrr :.-                       Everybody listening. Everybody screaming.
                                                      Move on.
             BY MR. ADAMS:                            Q� You could h ear. .a male vo Ice, a· fern ale voice, ,'1!1d Rashada's voice?
                                                      �. Correct.
                                                      Q_ .. ts: your. testimony that you can't understand any of.the words from
                                                      'the female"?         ·
             THE. CO.l,.1Rt:·                          Thal 's what's she said already; Sustai ned.
                                                       Moveon, please.
             .!VI°R. ADAMS:                           Aii right.. I'have no further questions ..

(}l:.T,, .6/l 7/16,. pp. 6 l.-93.).


             The. "conversation"
                       .   .     Ms. Nixonheard.when shewas brought
                                                                . . in.onbythree-way
                                                                          '        . calling,
                                                                                            . wasa

telephonecallbejwecn.Ms. Siojo and' her mother, not Appellant, Moreover, she could not hear what

was· being said - only yelling and screaming bya man and.a woman.                                                     This claim failed.



             B.          "Defc.ct-iv.e Bill of lnforrrialH:m

             Appellant next argued thathe was- denied hisSixth and Fourteenth Amendment rights and




    .... -   .. ··-   ·--··-··-·-"·····.   .. .   .       ,- ·--·· ·----···-·-·      .-   ·-·····--·· .. ···--· ··-   .._.        -······ ·-··-············-...-.-.----··--········   _   .
Article J, Section .9· �t�Ie Consfitutional rFght. as .t� trial court lacked.subject rninrer.Judsdictjon
basedon fatally defective. biJJ5:.ofi.nfolJl')�ti'Q.n which failed to giveformal and sp�.ci fie jurisdictional

.accnsaticns; the' uu of information lacked essenfial factual. elements of misconduct 'on its face

therebyrendering the pill      of information insufficient to support a conviction of �ggravat�d assault,
This at(;'.ume·nt fails,

         Appellant's challenge to the.trialcourt'ssubject matter jurisdiction presented a question of

law over whichthe Suj).eri.o{Coufr'.s.standa:rd·ofrevicw. is de nov.0,.    See Commonwealth v. Seiders;
l l A.3d   4.9S., :496-97   (Pa. Super. 2010) f'Juri·s.dictiori is· purely a question of law; the appellate

standard of reviewis-oe 110vo and the scope of review plenary.") (citation omitted).

         The Pennsylvania Supreme.Court.hasheldthat subject matter jurisdiction requires.boththat

the-co urt be competent to hear 'the case· and that the. defendant be provided with a formal and sped f c.

accusation of'thecrimes charged, CommonwealthV. Hatchin, 709 A.2d 405, 408 (Pa. Super. i998),

appeal denied, .?-.27 A.2d 128· (Pa. t99.8) (citation and quotation marks omitted). To satisfy the

constitutional requirementsunder the SixthAmendmenrtothe Unite.d. States.Constitutionand Article

I, :$e.Qtioo ·9 of' the.Pennsylvania Constitution, c,l. criminalInformation must. give a-defendant formal,

specific notice ofthe charged crimes. Commonwealth v. Nischan, 9:28 A.2�. :3.49,.3:56 (Pa. Super,

20.07):,_:appeal-d'e'nied,/)36 A.2d 40 (Pa. ·2.097) (citation omitted).

         The purpose · ofan Information or an Indictment is· to 'provide th� accused with 'sufficient

notice to. prepare a defense, .and to ensure that he will hot be tried twice for the same act An

Indictment or an Information-is sufficient if it.sets -forth theelements of the offense intended to be

c)iarg�� with sufficient detail that the defendant is apprised ofwhat he must be prepared to meet, and

.may plead double· jeopardy in. a 'future· prosecution based 'on- the same set of events. This may be


                                                      13
accomplished through use of the words of the statute itself as long as those words of.themselves

fully, directly, and expressly, without any uncertainty- or ambiguity; set forth al-I the elements,

necessary to constitute the offense intended to. be punished. Commonwealth v. Chambers, 852 A.2d

1197? 1199 (Pa. Super.. 2004), appeal denied, 871 A-.2d 188 (Pa. 2005) (citations and quotation

marks ·o�i tied): see also Pa,R. Crirn.P. 560(B)'.

        Here, Appellant argues that this Courflacked subject matter jurisdiction over him becausethe

criminal information was.insufficient. 'Specifically, he -,argues-thattheinformation was insufficient

·because it "failed to give formal and speci fie accusation ofjurisdioticnallyrequired essential factual

.elements.ofthe misconduct·�o'cnable-Appellant.to:prepare:ad·efense.. andavoiddoublejeopardy.and

further-enable the trial court; and this court to find facts on the face of.the information sufficientto

support a conviction for aggravate assault." (n,.pro se I ?25(b) Statement, gated-August 13, 20.17)..

Therefore, he· claims he did not have notice of the. nature and cause of the accusation against him.

        Herc, the Information charges that in the City and County of Philadelphia, Pennsylvania,

Appellant:

                 COUNT 1:      Aggravated Assault - (Fl}

                 Offense Date: 03/ 16/2014                              i 8 (Pa.O.S·. .] :} 2702' §.§; A
       Attempted to cause serious bodily injury to another! or caused. such injury
       intentionally, knowingly, orrecklessly under circumstances marjifes.th1� extreme
       indifference to the value of'hurnan life; and/or attemptedtocause, or intentionally, or
       knowingly did cause, bodily' injury toanother with a deadly weapon.
       Notice is.hereby given that the Commonwealth intends toproceed under 42 Pa:C.S; §.
       97 l 2 (relatingto sentences for offensescommitted with firearms),
                Victim: Eugene Kellam
                                                                                          ...

All-of which   rs against the ActofAssembly and the peace. and d4gnttj, of the Commonwealth of

                                                          14




                                        . - .. -··-·--··-·--·--------      ...._   _.,.         .,_.       .   "   .. ·---   __
                                                                                                                              ,   _
Pennsylvania.
(Information, 6/-13/14.) ..

                  Despite; Appellant's argument to the contrary, V1e information was sufficient for him to

address the charges and prepare ·a defense. The information was signed l:!y the District. Attorney;

contained a proper caption, the                                              date of theoffense, the name of the victim, the county where the
offense took place, a plain and concise statement 'of thcessenfial elements of each offense, and a

proper concluding statement, ft. also contained the citations for each 'of the. statutes violated .

(Information; 6/1.3/14). Through the criminalinformation, the' Commonwealth provided Appellant

with a f6mfal and specific accusation of ori mes charged .. Ser? Harchin, supra af 408. The information

Iully set forth the 'elements of the offenses charged with sufficient detai L:See Chambers,. supra -at

1199; see.. also Pa.RCrim.P. ;�.   00   --H•-•V#o•••   -•...._..,,                        ,,...,   ,.   ••-••-..-
                                                                                                                            -----········· ·····-·····--·--······"··   ······-······   _
C6mmonwea1!h .v. · Dra·mond, ·945 A.2d 252., 1.56 {.Pa.:S�iper.2008), appeal denied,                                                    598 Pa .. 755) ·9-5.5
A.2d 356 (2008), "The defendant or the.Commonwealth .mayappealas of.right the J'ega:Jity of the .

sentence." 42 'Pa.¢."S ..A,. § 978:-1.(a). S(J? also Comirion\vtfa�th v.. Edringtonr 7:°80 A:2a. 721

(P.a,Super:20.01)
       .          (maintaining legaHty-·ofsen.tenc;_e. claims' cannc] be waived.where reviewing court ·
                                                           '




hasproper jurisdiction). When the legality ofa.sentence is atissue on appeal.our "standard of'review

over such questionsis denovo andour scopeof reviewis plenary." Diamond; supra al 256.lfno

statutory authorization exists for .a 'particular ·senterr��. Ihat. sentence is illegal and subject to

correction. An illegal.sentence must be.vacated. _Cotnmonwealth v. J>ombo, 26 A.3d 1155, 1157

(Pa.Super.Zfll I) quoting. Cmnmon\Vealth v. Bdwers�--25 A.3d 349, 352 (fia.Super.201 l); appeal

denied. 61 �· P.a. 666.; ·5 r A.3d 8,37 (2.0J2).

        Section :9714 provides, in. pertinent part-:

§. 97l4·. Sentencesforsecond and subsequent offenses


        :(�}·-Mandatory sentence.e+
                * *· *
          (:2). Where th� person had aJ the· time of the commission of ·the current offense
        :pr.ev,·ousb: been 'eonvicted of· two 'or more such crimes .0f violence arising from
        'separatecriminal transactiona.the person.shall be sentencedro.a minimumsentence
         pf at l���t.25 Jear.$ of total -�qn_fin·ement;.notJiths\anding_.any other provision o.f thi's
         title or other statute-lo the contrary. Proof that theoffender received notice qt' or
        otherwise knew or, should have ·}qlq.wh ofthepenaliies under thisparagraphshall .not
         be required, Upon conviction fora third or subsequent 'crime -of violence the court
        rnay, ff il determines that 25 years of total confinement fa: insufficient. to protect the
        public safety, sentencethe offender to life.imprisonment without parole.

             **   h
        {o).Proofat sentencinge--Provlsiuns of thissection shall not bean elernerrtof the
        crime .and notice thereof                              to   the defendant stialt 1101 be required prior to
        conviction, .but reasonable. notice of the. Commonwealth's intention to proceed
         under thissection shall beprovided after conviction and before sentencing. The
        .appHc;abil.ityqfthis_ sectionshall be determined at sentencing'. The sentencing court,

                                                                               l 6°:




                ..•••••• ·-··-· -   --· ·----···-- --·--·---·--···-·-   ---.           ,....,_   _ _,_.   -   ··-··· •• - ,.   _.._..           J/V'� --,·   -   _   _   __,_
         prior to imposing sentence.on anoffender under subsectionI a); shall have· a corn plete
         record of the.pr.evi"ous.cqnvictions of the offe·�ct.er> copies-of which shall be-furnished
           totheoffender, Ifthe offenderorthe attorney for the Commonwealth conteststhe
         -accuracy o.fthe record, the-court shall schedule. ahearing and direct rbe.offenderano
           the attorney    to;:
                             the :Com·monwel:l.lth to. submit. evidence regarding the prevloos
           convictions-of the offender.. The court shall then· determine: by. a.preponderance of
          -t_be evidence, 'the previous: convictions of the offender and, if jhis .sectioc is
         applicable, shall impose.. sentence in accordance \�'ith this.section.

42 .P&;C.S.A.. § 97·14{aj(2 .), (tl) _(emphasi"sadded).· Theterm "crimeofviolence" includes robbery as

definedin 18.. -P�-. C -.S .. §. 3 70l (�Kl }(i),   ·oo. or (iii) (relating to robbery} · 42 Pa.C. S.A. § 9714(g).
         The. p Iain language o f�ectio_n 97 l 4{<1) ind ica tes that the sen t encing court:, by rev iewing the,

defendant's.criminal record atthe time.of.sentencingdetermi nes whether the defendant issubject to

the (two or} three strikesprovision of subsection ·ca)(.2t Further, it becomes imperative thatthe facts

relied upon by the sentencing court be accurate. Commohwcaith v. Medley, 725 A.2d 1225, 1229

(Pa.. SJJper.1999}, 'appeal denied. ·5.6.l Pi,L .67�. . ·749 A,2d 4q8 (2000) quoting Commonwealth v.

Kerstetter; 580 A2'd ·11.14_; U 35. (Pa.Super.l g9·0),                However; a proceeding held       to determine

.sentence is -not 'a trial, and the court .i:s not bound bythe: restrictive rules of evidence properly

applicable    to, trials. ·Rath.er, the court        may receive   anyrelevant information for 'the purposes of



         Although sentencing proceedings must compor:t- with due process, the con victed defendant

need not be-accorded the entire panoply of criminal trial procedural rights. In fact, the due process.

clause should not be treated as a device forfreezlng.the evidential procedure of sentencing in the

meld of trial procedure. M.ecflev-,.supta (irtterna] citations and quotation marks omitted). See also

Commonweafth ·v.. Norris:,._8-19 A .. 2d .56-8,.574 (P.�.Super:2003). (explaining Section 9714(d) requires

court to have, written records- detailing prior convictions; Commonwealth's oral account of
defendant's prior convictions, without written records, was insufficient for purposes of Section

97 l4(d)). Commonwealth v. Smith, 866 A.2d 1138 (Pa.Super.2005), appeal denied, 583 Pa. 682,

877 A.2d 462 (2005) (holding certain documents, including Dauphin County court records, FBI rap

sheet, and National Crime Information Center rap sheet, supported finding that defendant had prior

convictions for violent crimes).

       Appellant's initial argument that he was deprived of his constitutional rights because he was

not given notice of a possible "three strikes" sentence in the bill of information fails as the statute

clearly and unequivocally states that failure to provide notice shall not render the offender ineligible

to be sentenced under paragraph (2). See 42 Pa.C.S. § 9714 (a). Moreover, as required by statute,

the Commonwealth provided notice of their intent to seek a mandatory sentence under section 9714

in their February l 0, 2017 Sentencing Memorandum to Appellant and this Court, prior to sentencing

on March 2, 2017.

       Finally, Appellant contends that the mandatory life sentence imposed on him is illegal in light

of Apprendi [v. New Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 2362-63, 147 L. Ed. 2d 435

(2000)) line of cases. This argument also fails as Apprendi and its progeny, all exclude prior

convictions from what is required to be submitted to the jury when seeking to increase a sentence.

        In Apprendi, supra., the United States Supreme Court, held that "Other than the fact of a

prior conviction, any fact that increases the penalty for a crime beyond the prescribed statutory

maximum must be submitted to a jury, and proved beyond a reasonable doubt. [emphasis added]

With that exception, the Court endorse the statement of the rule set forth in the concurring opinions

in that case: "[I)t is unconstitutional for a legislature to remove from the jury the assessment of facts

that increase the prescribed range of penalties to which a criminal defendant is exposed. It is equally


                                                   18
clear that such facts must be established by proof beyond a reasonable doubt." 526 U.S., at 252-253,

 119S.Ct.1215(opinionofSTEVENS,J.);seealsoid.. at 253, I 19S.Ct. 1215(opinionofSCALIA,

J.). Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 2362-63, 147 L. Ed. 2d 435

(2000).

          The Appellate Courts have continuously held that prior convictions are not facts that need to

be submitted to a jury and proven beyond reasonable doubt in sentencing. See Alleyne v. United

States, 133 S.Ct. 2151, 2160 n. l (2013). See also, Commonwealth v. Reid, 117 A.3d 777 (Pa. Super.

2015). In Alleyne, the Supreme Court of the United States held that the Sixth Amendment requires

that any fact--other than a prior conviction-that increases a mandatory minimum sentence for an

offense must be submitted co the jury and proven beyond a reasonable doubt. Importantly, Alleyne

did not overturn prior precedent that prior convictions are sentencing factors and not clements of

offenses. Alleyne, 133 S.Ct. at 2160 n. I; see also Alemendarcz-Torrcs v. United States, 523 U.S.

224, 243-44, 118 S.Ct. 1219, 1230-31, 140 L.Ed.2d 350 (1998). Additionally, the Superior Court

has recognized that Alleyne does not invalidate mandatory minimum sentencing statutes that pertain

to a defendant's prior convictions. See Commonwealth v. Watlev, 81 J\.3d I 08, 117 (Pa. Super.

2013). Section 9714 increases mandatory minimum sentences based on prior convictions. See 42

Pa.C.S. § 9714(a)(I). Accordingly, this section is not unconstitutional under Alleyne. See Alleyne.

supra; see also Commonwealth v. Akbar, 91 A.Jd 227, 239 n. 9 (Pa. Super. 2014), appeal granted

and order vacated on other grounds, - Pa. --, 111 A .3d 168 (20 I 5).

       In sum, Appellant's arguments failed to demonstrate that he is serving an illegal sentence.




                                                  19
IV.     CONCLUSION

        In summary, this Court has carefully reviewed the entire record and found no harmful,

prejudicial, or reversible error and nothing "to justify thegranting ofAppella[i(�·.rcq_u�s.t for relief in

this case, For the reasons ,sef forth above, . Appellant's j udgrnent of sentenceshould be affirmed,




                                                           20




                                  ..   .    ..   ..   ..   .. . .. _   ·- ···-·-·····------·   -·--··-----·---··-- ····--- ···----··   ····�-·----- ..